FILED
                              UNITED STATES DISTRICT COURT                                   DEC 1 0 2010
                              FOR THE DISTRICT OF COLUMBIA                             Clerk, U.S. District & Bankruptcy
                                                                                      Courts for the District of Columbia
                                              )
Karen F. Long,                                )
                                              )
       Plaintiff,                             )
                                              )                                     10 2103
                 v.                           )        Civil Action No.
                                              )
George Jenkins,                               )
                                              )
       Defendant.                             )
                                              )


                                   MEMORANDUM OPINION

       This matter is before the Court on its initial review of plaintiff s pro se complaint and

application for leave to proceed in forma pauperis. The Court will grant the in forma pauperis

application and dismiss the case because the complaint fails to meet the minimal pleading

requirements of Rule 8(a) of the Federal Rules of Civil Procedure.

       Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,

656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires

complaints to contain "(1) a short and plain statement of the grounds for the court's jurisdiction

[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."

Fed. R. Civ. P. 8(a); see Ashcroft v. Iqbal, 129 S.Ct. 1937, 1950 (2009); Oralsky v. CIA, 355

F.3d 661, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair

notice of the claim being asserted so that they can prepare a responsive answer and an adequate

defense and determine whether the doctrine of res judicata applies. Brown v. Califano, 75

F.R.D. 497, 498 (D.D.C. 1977).
   ,

         Plaintiff, a resident of Ox on Hill, Maryland, sues an individual apparently associated with

Shoppers Food Warehouse in District Heights, Maryland. The complaint, consisting of

scribbling and disjointed phrases, fails to provide any notice of a claim or the basis of federal

court jurisdiction. l A separate Order of dismissal accompanies this Memorandum Opinion.




                                              United States District Judge
Date:   December~, 2010




        1 This complaint is one of nine such submissions received by the Clerk's Office on the

same day. Each complaint names a different defendant but is otherwise the same. Moreover,
similar complaints were dismissed in August, September and November of this year for the same
reasons. Plaintiff is warned that her persistence in filing similar lawsuits may result in the
imposition of restrictions on her ability to file cases in this Court.

                                                  2